Case: 11-20529     Document: 00511770062         Page: 1     Date Filed: 02/28/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 28, 2012
                                     No. 11-20529
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ELISHA GENARO DAVIS,

                                                  Plaintiff-Appellant

v.

JOHNNY B. HOLMES, District Attorney of Harris County, Texas,

                                                  Defendant-Appellee


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-2362


Before BENAVIDES, STEWART, and HIGGINSON, Circuit Judges.
PER CURIAM:*
        Elisha Genaro Davis, Texas prisoner # 1571246, appeals the district
court’s dismissal of his 42 U.S.C. § 1983 complaint for failing to state a claim.
Davis’s complaint was based on his 2009 guilty plea conviction for possession
with intent to deliver cocaine. Davis alleged that his Fourth Amendment rights
were violated by the consideration of certain prior convictions for enhancement
purposes.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20529    Document: 00511770062      Page: 2    Date Filed: 02/28/2012

                                  No. 11-20529

      On appeal, Davis fails to adequately challenge the basis of the district
court’s decision as to the dismissal of his claims. He asserts only conclusory
statements. Although this court liberally construes pro se briefs, this court
requires arguments to be briefed in order to be preserved. Yohey v. Collins,
985 F.2d 222, 224-25 (5th Cir. 1993). Because Davis has failed to identify an
error in the district court’s dismissal of his claims, Davis has waived these issues
on appeal, and this court need not address them. See Brinkmann v. Dallas
County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Because the appeal is without arguable merit and is frivolous, see Howard
v. King, 707 F.2d 215, 220 (5th Cir. 1983), it is DISMISSED. See 5TH CIR.
R. 42.2. This dismissal counts as a strike under 28 U.S.C. § 1915(g), as does the
district court’s dismissal. See Adepegba v. Hammons, 103 F.3d 383, 387-88
(5th Cir. 1996). We caution Davis that if he accumulates three strikes, he will
not be permitted to proceed IFP in any civil action or appeal filed while incarcer-
ated or detained in any facility unless he is under imminent danger of serious
physical injury. See § 1915(g).




                                         2